           Case 1:20-cv-01368-CM Document 3 Filed 08/13/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT W. JOHNSON,
                             Plaintiff,
                       -against-
NEW YORK POLICE DEPARTMENT, 41ST
PRECINCT; OFFICER WHITE; OFFICER JANE
DOE; OFFICER JOHN DOE; OFFICER
JOHNSON; CRIMINAL COURT OF THE CITY OF
NEW YORK BRONX COUNTY; SUPREME
COURT OF THE STATE OF NEW YORK; BRONX                           20-CV-1368 (CM)
HALL OF JUSTICE; STATE OF NEW YORK;
NYPD 47TH PRECINCT INTERNAL AFFAIRS                             BAR ORDER UNDER
DIVISION; NEW YORK STATE INSPECTOR                              28 U.S.C. § 1651
GENERALS OFFICE; ISHONDA DARSWELL;
ALLISON RIESEL, ADA CIVIL COMPLAINT
REVIEW BOARD; BRONX DISTRICT ATTORNY
OFFICE; BRONX COUNTY BAR ASSOCIATION;
SCOTT M. STRINGER, NEW YORK CIVIL
COMPTROLLER; INVESTIGATOR KENNETH
MELTON; CHARLES OSTELLO, NEW YORK
CITY COMPTROLLER; BRONX COUNTY
CENTRAL BOOKING,
                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       On November 5, 2019, the Honorable Gregory H. Woods of this Court dismissed a

previous action filed by Plaintiff as frivolous, for failure to state a claim upon which relief may

be granted, and for seeking monetary relief against Defendants who are immune from such relief

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)-(iii). See Johnson v. O’Hagan Wolfe, ECF 1:19-CV-

7337, 5 (S.D.N.Y. July 10, 2020). The Court also noted that Plaintiff had filed numerous other

cases here and in other federal district courts arising out of a January 28, 2017 car accident in

Buffalo, New York, and ordered Plaintiff to show cause within thirty days why he should not be
              Case 1:20-cv-01368-CM Document 3 Filed 08/13/20 Page 2 of 3




barred as of November 5, 2019, from filing further actions in forma pauperis (IFP) in this Court

without prior permission.

       Plaintiff did not file a declaration as directed, but instead, on November 13, 2019, he filed

a notice of appeal. 1 By Mandate dated July 9, 2020, the United States Court of Appeals for the

Second Circuit denied Plaintiff’s appeal and warned Plaintiff that “the continued filing of

duplicative, vexatious, or clearly meritless appeals, motions, or other papers could result in the

imposition of both a monetary sanction and a sanction that would require [Plaintiff] to obtain

permission from this Court prior to filing any further submission in this Court (a ‘leave-to-file’

sanction).” Johnson v. O’Hagan Wolfe, No. 19-3981 (2d Cir. July 9, 2020).

       Because Plaintiff had not filed a declaration to assert arguments against imposing the bar

order, on July 10, 2020, Judge Woods barred Plaintiff, as of November 5, 2019, from filing any

new action in forma pauperis (IFP) without first obtaining from the Court leave to file. See

Johnson, ECF 1:19-CV-7337, 8.

       On February 14, 2020, Plaintiff filed this pro se case, seeking IFP status, but without

seeking leave from the Court. This action is therefore dismissed without prejudice for Plaintiff’s

failure to comply with the July 10, 2020 order. Id.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.




       1
         A review of the Public Access to Court Electronic Records (PACER) system reveals that
since November 5, 2019, Plaintiff has continued to file actions in other federal district courts and
in this Court, and he has filed numerous appeals, including 13 appeals filed in the United States
Court of Appeals for the Second Circuit.
                                                 2
          Case 1:20-cv-01368-CM Document 3 Filed 08/13/20 Page 3 of 3




Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   August 13, 2020
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               3
